Citation Nr: 0941822	
Decision Date: 11/03/09    Archive Date: 11/09/09

DOCKET NO.  04-13 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and her son



ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from January 1949 to June 
1952.  He died in October 2003.  The appellant claims 
entitlement to DIC as the Veteran's surviving spouse.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  In that decision, the RO denied the appellant's 
claim for entitlement to DIC benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151.

In February 2005, the appellant and her son testified at the 
RO before a decision review officer (DRO).

The Board denied the claim in May 2006, and the Veteran 
appealed to the United States Court of Appeals for Veterans 
Claims (Court).

In September 2007, counsel for the Veteran and the VA 
Secretary filed a Joint Motion with the Court to vacate and 
remand the May 2006 Board denial of this claim.  The Court 
granted the Joint Motion in an October 2007 Order.

The Board again denied the claim in May 2008, and the Veteran 
again appealed to the Court.  The parties filed an April 2008 
Joint Motion, which the Court granted in an April 2008 Order.

The Board remanded the claim in September 2008.  After the 
case was returned to the Board, the appellant's attorney 
filed a June 2009 motion for a 60 day extension of time to 
obtain and submit new evidence in support of the appellant's 
claim.  In August 2009, the undersigned granted the motion, 
extending the time to obtain and submit additional evidence 
to October 9, 2009.  No additional evidence has been 
submitted, and there has been no further request for an 
extension.  The Court will therefore address the appellant's 
claim based on the current record. 


FINDINGS OF FACT

1. The Veteran died in October 2003.

2.  The Veteran's death was not proximately due to 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing hospital care, medical or surgical treatment, or 
examination, and the proximate cause of death was not an 
event which was not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for DIC under provisions of 38 U.S.C.A. § 1151 
are not met. 38 U.S.C.A. §§ 1151, 1310, 5103, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.361 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) redefined VA's duty to assist the Veteran 
in the development of a claim. VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim. Those five elements 
include: 1) Veteran status; 2) existence of a disability; 3) 
a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

In a May 2004 pre-rating letter, the RO notified the 
appellant of the evidence needed to substantiate her claim 
for entitlement to DIC benefits pursuant to the provisions of 
38 U.S.C.A. § 1151.  This letter also satisfied the second 
and third elements of the duty to notify by delineating the 
evidence VA would assist her in obtaining and the evidence it 
was expected that she would provide.  Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. 
App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  In any event, 
the May 2004 letter complied with this requirement.

The Veteran's status as a Veteran has been substantiated.  To 
the extent that the other elements of Dingess notice apply in 
this case, the appellant was not provided information 
regarding disability ratings and effective dates.  However, 
as the Board is denying the claim and no disability rating or 
effective date is being assigned, any error in this regard 
did not prejudice the appellant.  See 38 C.F.R. § 19.9(a)(1) 
(remand required only when further action "is essential for 
a proper appellate decision").  Cf. 38 U.S.C.A. § 7261(b)(2) 
(West 2002) (Court must take due account of the rule of 
prejudicial error); Shinseki v. Sanders, 129 S.Ct. 1696 
(2009) (a reviewing court, in considering the rule of 
prejudicial error, is precluded from applying a mandatory 
presumption of prejudice rather than assessing whether, based 
on the facts of each case, the error was outcome 
determinative).

The Board notes that the Court's decision in Hupp v. 
Nicholson, 21 Vet. App. 342 (2007) addressed the requirements 
of 5103(a) notice in the context of a claim for DIC benefits.  
However, Hupp only addressed these notice requirements as 
they relate to a claim for DIC based on service connection 
for the cause of the Veteran's death.  In this case, the 
appellant did in fact file a claim for service connection for 
the cause of the Veteran's death, the RO provided notice with 
regard to this claim, the Board denied the claim in its May 
2006 decision, and the appellant ultimately withdrew her 
appeal of the Board's decision.  In a December 2008 letter, 
the appellant's attorney asked for the specific evidence 
needed to substantiate the claim.  In response, the RO sent a 
Hupp-compliant letter with regard to a claim for DIC benefits 
based on service connection for the cause of death and DIC 
benefits pursuant to 38 U.S.C.A. § 1318.  This was erroneous, 
there was no such claim pending.  However, this error was not 
prejudicial, because, as shown below, the submissions of the 
appellant, including her April 2005 statement citing the 
language of the statute, show that she was aware that the 
claim was one for benefits pursuant to section 1151 and of 
the requirements of establishing such a claim.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained all of the pertinent VA and private 
treatment records, including those from the period 
immediately preceding the Veteran's death, which was the time 
period during which the appellant claimed that VA's negligent 
treatment caused the Veteran's death.  In addition, pursuant 
to the April 2008 Joint Motion, the Board in September 2008 
considered whether a medical opinion addressing the issues 
raised by the section 1151 claim warranted, and remanded the 
claim for such an opinion.  See April 2008 Joint Motion, at 3 
(citing Wood v. Peake, 520 F.3d 1345 (Fed. Cir 2008); 
Delarosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008)).  The 
requested opinion was obtained, and VA therefore complied 
with its duty to assist in this regard.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The claim for entitlement to DIC benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 is thus 
ready to be considered on the merits.


Analysis

Under the applicable law, when a Veteran suffers death as the 
result of hospital care, medical or surgical treatment, or 
examination by or authorized by VA will be awarded in the 
same manner as if such additional disability or death were 
service- connected. 38 U.S.C.A. § 1151.  For claims filed on 
or after October 1, 1997, the appellant must show that the VA 
treatment in question resulted in death and that the 
proximate cause of the death was carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on VA's part in furnishing the medical or surgical 
treatment, or that the proximate cause of death was an event 
which was not reasonably foreseeable.  See VAOPGCPREC 40-97; 
38 U.S.C.A. § 1151.

The implementing regulation (applicable to 1151 claims 
received on or after October 1, 1997) is 38 C.F.R. § 3.361 
(2009), which provides that, in order to determine whether a 
veteran has an additional disability, VA compares the 
veteran's condition immediately before the beginning of the 
hospital care, medical or surgical treatment, examination, 
training and rehabilitation services, or compensated work 
therapy program upon which the claim is based to the 
veteran's condition after such care, treatment, examination, 
services, or program has stopped. VA considers each involved 
body part or system separately. 38 C.F.R. § 3.361(b).

Compensation will not be payable for the continuance or 
natural progress of diseases for which the hospitalization or 
treatment was authorized. 38 C.F.R. § 3.361(c)(2).  Further, 
compensation is not payable for medical or surgical treatment 
properly administered with the express or implied consent of 
the Veteran.  38 C.F.R. § 3.361(d)(1)(ii).

The appellant essentially argues that VA's negligent 
treatment of the Veteran during his terminal illness caused 
his death which, according to the death certificate, was 
caused by sepsis due to or as a consequence of urinary tract 
infection due to or as a consequence of chronic renal 
failure.  Specifically, in a May 2004 statement, the 
appellant asserted that negligent treatment at the Dallas 
VAMC hastened the Veteran's death.  She indicated that he had 
fallen out of bed twice and became disoriented thereafter. 
She stated that she witnessed blood loss during the Veteran's 
initial dialysis. During the February 2005 DRO hearing, the 
appellant stated that the first time dialysis was carried out 
at the Dallas VAMC, the Veteran lost a lot of blood. She also 
stated that at the private hospital to which the Veteran had 
been referred by the VAMC, the Veteran was allowed to fall 
out of a wheelchair and that he got a bump on his head. The 
appellant and her son alleged that the Veteran had been 
neglected at the private hospital and the VA medical centers, 
and that this negligent treatment was the proximate cause of 
the Veteran's death.  In an April 2005 statement, the 
appellant wrote that the Veteran was never told that he had 
diabetes and was never given medication for his diabetes or 
put on a diabetic diet.  She argued that the failure to 
timely diagnose diabetes, despite ongoing care, showed 
carelessness, negligence, lack of proper skill, or error in 
judgment on the part of the VAMC.

The appellant and her son are competent to testify to their 
observations, including the Veteran's falling out of bed, his 
loss of blood, his falling out of a wheelchair and injuring 
his head, and the fact that he was never told that he had 
diabetes or treated for this disability, which contributed to 
his death.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 
(Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 
(Fed. Cir. 2006).  In addition, lay witnesses may, in some 
circumstances, opine on questions of etiology.  See Davidson 
v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's 
categorical statement that "a valid medical opinion" was 
required to establish nexus, and that a layperson was "not 
competent" to provide testimony as to nexus because she was 
a layperson, conflicts with Jandreau).  However, in this 
case, testimony as to the relationship between the observed 
treatment and the Veteran's death is an etiological question 
unlike testimony as to a separated shoulder, varicose veins, 
or flat feet, which are capable of direct observation.  See 
Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing 
dislocated shoulder); Barr, 21 Vet. App. at 308-309 (lay 
testimony is competent to establish the presence of varicose 
veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) 
(unlike varicose veins or a dislocated shoulder, rheumatic 
fever is not a condition capable of lay diagnosis); Falzone 
v. Brown, 8 Vet. App. at 405 (lay person competent to testify 
to pain and visible flatness of his feet).  In any event, 
even accepting the testimony of the appellant and her son 
that they witnessed the above-described poor treatment of the 
Veteran and that this treatment proximately caused his death, 
the probative value of the medical evidence and opinions 
discussed below outweigh any probative value of the 
statements of the appellant and her son.

The Veteran was hospitalized at the Temple VA Medical Center 
in July 2003. The hospital summary indicates that he was 
transferred from a private hospital. Primary diagnoses were 
acute myocardial infarction, chronic renal failure, 
uncontrolled hypertension, hypertensive nephrosclerosis, 
respiratory failure, laryngeal spasm, and anemia. During his 
hospitalization the Veteran's renal function deteriorated and 
he was transferred to the Dallas VAMC for further management 
and possible hemodialysis.  The Veteran was admitted to the 
Dallas VAMC in July 2003. He was placed on dialysis.

A September 2003 addendum to a Dallas VAMC treatment note 
indicated that the Veteran would be admitted to Wellington 
Place nursing home on VA contract and had been accepted for 
dialysis at Scott and White hospital.

In October 2003 the Veteran was admitted acutely to the 
Temple VAMC after having fever and confusion. He was confused 
and not responsive to questioning. He had a white blood cell 
count in the 18,000 range with a granulocytosis. The Veteran 
was transferred to the nephrology service at Scott and White 
hospital. At that time, his condition was noted to be grave, 
with an extremely poor prognosis.

On admission to Scott and White Hospital, the Veteran was 
noted to have multiple medical problems, including end-stage 
renal disease secondary to hypertensive nephrosclerosis. The 
admitting physician noted a history of hypertension, 
congestive heart failure, ischemic heart disease status post 
myocardial infarction, thoracic aortic aneurysm, pulmonary 
hypertension, chronic obstructive pulmonary disease, peptic 
ulcer disease, cerebrovascular accidents, and chronic anemia. 
He also noted that the Veteran's course at the Dallas VAMC 
was complicated by pulseless electrical activity arrest, 
hyper-induced thrombocytopenia, enterococcus bacteremia, and 
antibiotic associated colitis, as well as pneumonia.

On nephrology consultation, the impressions included 
questionable sepsis and end-stage renal disease. The 
physician noted that potential sources of infection included 
the catheter for dialysis, decubitus ulcers, and the 
possibility of a urinary tract infection.

The discharge summary indicates that the Veteran had 
presented with multi-organ system dysfunction, including 
multi-infarct dementia and end-stage renal disease secondary 
to diabetes mellitus, chronic obstructive pulmonary disease, 
and malnutrition. He also presented with sepsis. The 
physician noted that the Veteran had been hemodialysis 
dependent, and that his hospital course had been complicated 
by cardiopulmonary arrest. The Veteran suffered a 
substantially large hypoxic brain injury. His family decided 
to withdraw care and continue comfort measures. The Veteran 
subsequently died.  As noted above, the death certificate 
indicated that the death was caused by sepsis due to or as a 
consequence of urinary tract infection, due to or as a 
consequence of chronic renal failure.

There are two medical opinions that relate to whether VA 
neglect, improper care, lack of care or skill, error in 
judgment, or fault caused the Veteran's death.  In February 
2005, a VA physician opined as to the cause of the Veteran's 
death.  The physician noted that the Veteran was service 
connected for gun shot wounds, duodenal ulcer, dysthymia and 
malaria.  He indicated that he had reviewed the extensive 
record and that the Veteran had a multiplicity of severe 
medical problems to include hypertension, diabetes, ischemic 
valvular heart disease, cerebrovascular disease, multi-
infarct dementia, and end-stage renal disease requiring 
hemodialysis. He noted that the Veteran's renal failure was 
assessed to be a result of the chronic hypertension and 
hypertensive diabetic nephrosclerosis, and that his death 
came as the culmination of multi-system failure in the face 
of sepsis and uremia.  He opined that it was less likely that 
not that any of the Veteran's service-connected conditions 
were of any material or substantial contribution to his 
death.  He indicated that there was no medical evidence in 
the record of a link, or any reasonable presumption of a 
link, between the gunshot injuries, duodenal ulcer, 
dysthymia, or the remote malaria and the multiple severe 
medical diseases experienced by the Veteran and were 
responsible for his death.

In a May 2005 addendum, the VA physician indicated that he 
had been requested to make clarification of his opinion 
relative to the contribution of diabetes mellitus to the 
Veteran's end stage renal disease. He noted that he had again 
reviewed the records and that the Veteran's end-stage renal 
disease had been manifested in the late 1990s, was 
progressive, and was due to hypertensive nephrosclerosis. He 
pointed out that the hyperglycemia did not become manifest 
until April 2003, long after the renal failure had been well 
established and chronic. He concluded that, therefore, the 
diabetes was not a factor in the development of end-stage 
renal disease in the Veteran.

Thus, as to the appellant's contention that the failure to 
diagnose and treat diabetes caused the Veteran's death, the 
VA physician's opinion that the diabetes was not a factor in 
the Veteran's end stage renal disease weighs against the 
appellant's contention because it indicates that even if the 
Veteran was not told of or treated for diabetes, his diabetes 
did not contribute to his death from end-stage renal disease.  
Because the VA physician explained his reasoning in light of 
a detailed review of the evidence, it is entitled to more 
weight than the appellant's lay assertion in this regard.  
See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) 
(most of the probative value of a medical opinion comes from 
its reasoning; threshold considerations are whether the 
person opining is suitably qualified and sufficiently 
informed). 

In addition, the same VA physician rendered an opinion in 
November 2008 as to whether the Veteran's death was hastened 
and/or significantly related to VA treatment.  The physician 
considered the statements of the appellant and her son 
regarding the Veteran's fall, loss of blood, and that sepsis 
related to a VA placed dialysis catheter caused the Veteran's 
death.  The physician again reviewed the medical evidence 
form the time period prior to the Veteran's death, and noted 
that the preponderance of the evidence showed the underlying 
cause of death to be multi-system failure, including heart 
disease and end stage renal disease/failure with uremia, due 
to severe hypertensive vascular disease, pneumonia, and 
severe peripheral vascular disease, and that the end-stage 
terminal event was the development of overwhelming sepsis, 
which was likely multi-factorial in origin.  The physician 
wrote that the development of sepsis in such a debilitated, 
cannulated patient is an untoward, unpredicted, and generally 
non-preventable occurrence.  He summarized his conclusions by 
stating that the records did not support the contention that 
neglect, improper care, lack of care or skill, error in 
judgment, or any other instance of fault on the part of VA 
was substantively or measurably responsible for the Veteran's 
death, nor the hastening of that death beyond the expected 
natural history of the very serious life-threatening 
condition from which he suffered.  He also specifically 
stated that the Veteran's hyperglycemia in the later months 
of his life was not clinically significant, was dealt with in 
the appropriate manner in the context of the overall multi-
system failure the Veteran was experiencing, and was not a 
significant or substantive contributor to his cause of death.  
The physician also noted that the decubitus ulceration, i.e., 
bed sores, on the lower extremities were also not 
attributable to neglect or improper care, and were not 
significant contributors to the Veteran's death.

Thus, in his November 2008 opinion, the VA physician provided 
a detailed explanation for his conclusion that the Veteran's 
death was not the result of, or hastened by, VA neglect, 
improper care, lack of care or skill, error in judgment, or 
fault, based on the nature of the conditions from which the 
Veteran was then suffering and the care provided to him, and 
specifically addressed the contentions that VA's actions with 
regard to diabetes and bed sores.  He also did not indicate 
that the proximate cause of death was an event which was not 
reasonably foreseeable; rather, he indicated the development 
of sepsis in a debilitated patient such as the Veteran, while 
an untoward, unpredicted, and generally non-preventable 
occurrence, was an expected event in the natural history of 
the very serious life-threatening condition from which the 
Veteran suffered.

As noted above, the Board has carefully considered the 
written statements and hearing testimony of the appellant and 
her son, according them some probative value.  However, given 
that a qualified VA physician who was sufficiently informed 
of the relevant facts including the contentions of the 
appellant explained the reasons for his conclusions that the 
Veteran's death did not result from any VA fault, the Board 
must find that the probative value of the physician's 
opinions outweigh the probative value of those of the 
appellant and her son on this question.  See Nieves-Rodriguez 
v. Peake, 22 Vet. App. at 304 (most of the probative value of 
a medical opinion comes from its reasoning; threshold 
considerations are whether the person opining is suitably 
qualified and sufficiently informed).

For the foregoing reasons, the claim for the claim for 
entitlement to DIC benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the appellant's claim, that 
doctrine is not for application in this case.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102, see also Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).



ORDER

Entitlement to DIC benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 is denied.



____________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


